Citation Nr: 0637034	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  03-19 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for disorders of the 
upper back and shoulders.

2.  Entitlement to service connection for a right leg 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to 
December 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefits sought on appeal.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Acting Veterans Law Judge in May 
2005. A transcript of the hearing is associated with the 
veteran's claims folders.

The Board remanded the appeal in November 2005 for further 
development to include obtaining private medical records and 
scheduling VA examinations.

Based on a review of the medical evidence and the veteran's 
statements, the Board finds that the record raises an 
informal claim of entitlement to service connection for right 
knee disability.  To date, this issue has not been considered 
by VA and it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Disorders of the upper back and shoulders are not shown 
by competent medical evidence to have a nexus to service.

2.  A right leg disorder is not shown by competent medical 
evidence to have a nexus to service.




CONCLUSIONS OF LAW

1.  Disorders of the upper back and shoulders were not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).

2.  A right leg disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in August 2002 fulfills 
the provisions of 38 U.S.C.A. § 5103(a), save for a failure 
to provide notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  The claims were thereafter 
readjudicated in the March 2006 Supplemental Statement of the 
Case.  The failure to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal is harmless because the 
preponderance of the evidence is against the appellant's 
claims for service connection, and any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims. 

II.  Service connection 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis), are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Background

Service medical records show that in 1976, a Physical Profile 
Report noted that he had muscle spasms of the left leg and 
had a temporary restriction.  In August 1977, the veteran was 
seen for complaints of pain across the lower back with sore 
area in the left flank.  No apparent trauma to the back was 
noted.  The examination disclosed that the veteran had 
tenderness over the paravetebral muscles with good motion.  
Straight leg raise was negative.  Deep tendon reflexes were 
noted as satisfactory.  The impression was muscle pain.  

In September 1977, the veteran was seen for left leg 
soreness.  The examiner noted swelling along the lower part 
of the inguinal ligament; tender to the touch.  The 
impression was "? inflammation cord, lymphnode."  The 
veteran was given Ampicillin and was to use warm compresses 
and scrotal support.  A September 1977 Physical Profile 
Report indicates that the veteran had a temporary restriction 
and was not to walk or run due to inflammation to the lymph 
nodes of the left leg.  

X-rays taken in November 1978 of the lumbar spine were 
normal.  In March 1979, the veteran complained of low back 
pain, x-rays were normal.  The veteran was seen in September 
1979 for complaints of swelling and pain in both knees.  The 
veteran was treated with Ace wrap and was given Motrin.  

The veteran's August 1979 separation examination report 
reflects normal clinical evaluation of the lower extremities; 
spine, other musculoskeletal; and lymphatics.  Under notes, 
the examiner indicated swollen and painful joints, cramps in 
leg and "trick" or locked knee referred to pain in the 
right knee since October 1978, etiology unknown, no treatment 
necessary, not incapacitating.  Recurrent low back pain since 
November 1978 secondary to heavy lifting, treated when 
symptomatic, not incapacitating.  

The July 1980 VA examination report reflects that the veteran 
had normal range of motion and no muscular spasm.  
Examination of the knees was normal.  On examination of the 
left knee, the examiner heard a little popping or movement 
which seemed to be the patella.  X-rays of the lumbar spine 
and left knee were normal.  The examiner noted that a low 
back condition and left knee condition were not shown on the 
current examination.  

VA treatment records show that the veteran complained of neck 
and back pain in December 2001.  X-rays of the shoulders 
showed right rotator cuff tendinopathy and bilateral 
acromioclavicular joint hypertrophy, right worse than left.  
X-rays of the cervical spine showed moderate cervical spine 
spondylosis with anterior osteophytes, otherwise unremarkable 
cervical spine.  April 2002 VA treatment notes indicate that 
the veteran was seen for bilateral shoulder pain.  The 
veteran reported that in 1987-1989 had a basketball game and 
noted the onset of right shoulder pain that was intermittent 
with decreased range of motion at the time.  The veteran 
stated that months later he noted similar symptoms starting 
in the left shoulder.  Then some time later he noted his 
shoulders starting to pop with movement.  The veteran 
reported that the right shoulder was worse than the left.  

February 2004 VA x-rays of the lumbar spine showed no 
compressions; discs were maintained; and the alignment was 
unremarkable.  A March 2004 MRI of the cervical spine noted 
an impression of unremarkable noncontrast MRI of the cervical 
spine and no sign of any significant degenerative changes.  
The cervical spine cord was normal.  A June 2004 x-ray of the 
left shoulder showed moderate degenerative joint disease 
glenohumeral and AC joints with moderate narrowing and 
articular lipping.  Evidence of peritendinitis.  An October 
2004 MRI of the right shoulder showed possible impingement 
syndrome.

At his May 2005 Travel Board hearing, the veteran testified 
that while in service he was an Administrative Specialist and 
he typed all day and that the desk did not fit him, causing 
him to bang his knees a lot and work in awkward positions.  
The veteran denied any trauma to his shoulders.  He thought 
perhaps he could have injured his back doing some exercises 
or drills or things like that.  The veteran testified that he 
had received some treatment for his back and shoulders while 
in service, but did not remember the depth of treatment; he 
believed he had one or two cortisone shots in his shoulder.  
The veteran indicated that the first time he received post-
service care for his back and shoulder condition was in 1981 
or 1982.  He reported that he was prescribed medication from 
St. Joseph and Little Rock Family Practice Clinic.  He stated 
that he also attended a pain clinic.  The veteran indicated 
that he continued treatment for his back and shoulders sine 
1981.  He testified that he started noticing problems with 
his right leg and knee while marching in boot camp.  He 
reported knee and ankle would swell and ache.  He stated that 
he had several profiles due to the knee, shin splints, and 
the ankle.  He indicated he could not wear combat boots or 
dress shoes and was given shoe inserts.  He complained of leg 
swelling and knee pain.

At his December 2005 VA examination, the examiner diagnosed 
myofacial back pain with embellishment of symptoms and no 
relation to any activities in the military as the claims file 
showed no evidence of sick calls for spine pain.  The 
examiner noted that review of the service medical records 
revealed that the separation examination report includes a 
notation of the right knee locking.  There was no treatment 
for his shoulders, his right knee or his upper back found in 
his service medical records.  The diagnosis was impingement 
syndrome of both shoulders.  No knee pathology was found 
other than patellofemoral syndrome.  The ankles showed no 
pathology.  The examiner indicated that the service medical 
records verified that there was no treatment for any of these 
conditions while in the military.  The examiner reported that 
the veteran embellished his symptoms throughout the 
examination, and opined that none of the disorders were 
related to his time in the service as a review of his service 
medical records did not show treatment for any of these 
conditions.  

Private medical records submitted by the veteran in March and 
August 2006 show a diagnosis of bursitis by C. Don Greenway, 
M.D., in September 1986 after being seen for pain in the 
posterior aspect of the right shoulder.  Treatment notes from 
S. Michael Jones, M.D., show that a cervical spine x-ray 
taken in December 1993 revealed minimal early osteophytic 
changes of the cervical vertebrae, most prominent at the C5-6 
level, otherwise, essentially unremarkable cervical spine 
films.  In September 1994, the physician indicated that 
veteran had been followed since December 1993 for 
multifactorial neck pain and back pain; degenerative disease 
involving his knees; left sided anserine bursitis; bilateral 
trochanteric bursitis; and left sided subdeltoid bursitis.  

Analysis

After a careful review of the evidence, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims of entitlement to service connection for disorders of 
the upper back, shoulders, and of the right leg.  

The service medical records are negative for complaints, 
treatment, or diagnoses of disorders of the shoulders, 
cervical spine, or right leg.  The veteran was treated for 
complaints of pain across the lower back with sore area in 
the left flank in August 1977, which was diagnosed as muscle 
pain.  X-rays taken in November 1978 of the lumbar spine were 
normal.  In March 1979, the veteran complained of low back 
pain and x-rays were again normal.  The veteran was seen in 
September 1979 for complaints of pain and swelling in both 
knees.  The veteran's August 1979 separation examination 
report reflects normal clinical evaluation of the lower 
extremities; spine, other musculoskeletal; and lymphatics.  
Under notes, the examiner indicated swollen and painful 
joints, cramps in leg and "trick" or locked knee referred 
to pain in the right knee since October 1978, etiology 
unknown, no treatment necessary, not incapacitating.

In addition, a July 1980 VA examination found normal range of 
motion of the back and no muscular spasm.  Examination of the 
knees was normal.  There were no complaints or findings 
involving the shoulders.

There is no evidence of treatment for a shoulder disorder 
until the treatment records from Dr. Greenway in 1986 which 
diagnosed bursitis.  VA treatment records, dated in April 
2002, show that the veteran reported shoulder pain after a 
basketball game in 1987-1989.  The earliest treatment for his 
cervical spine is noted in treatment notes from Dr. Jones in 
which x-rays in December 1993 showed minimal early 
osteophytic changes of the cervical vertebrae.  This 
physician also indicated that the veteran had been followed 
since December 1993 for degenerative disease involving the 
knees and multifactorial neck and back pain.

Because there was no competent medical evidence of record 
addressing the onset and/or etiology of the veteran's upper 
back, shoulder and right leg disorders, in November 2005, the 
Board remanded the matter, and pursuant to those remand 
instructions, in December 2005, the veteran was afforded a 
formal VA examination.  The examiner whop performed that 
examination observed that the service medical records 
revealed no treatment for any of these conditions while in 
the military.  The examiner reported that the veteran 
embellished his symptoms throughout the examination of all 
areas, and opined that none of the disorders were related to 
his time in the service as a review of his service medical 
records did not show treatment for any of the conditions on 
appeal.  

Thus, the only competent medical evidence addressing the 
onset or etiology of the veteran's upper back, shoulder and 
right leg disorders, i.e., the December 2005 VA examination 
report, is against the claims.  That examiner reviewed the 
veteran's medical history, discussed his complaints, and 
offered an assessment based on his physical examination of 
the veteran.  As such, the Board finds the December 2005 VA 
examination report highly probative of the issues at hand, 
and accordingly, concludes that the preponderance of the 
evidence is against the claims.  As such, service connection 
for disorders of the upper back and shoulders, as well as of 
the right leg, are denied.


ORDER

Service connection for disorders of the upper back and 
shoulders is denied.

Service connection for a right leg disorder is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


